DETAILED ACTION
This office action on the merits for application 16/606,243 filed on 05/11/2022. Claims 1, 7-11, 13-14, 31-34,38-39 are pending; claims 2-6, 12, 35-37, 40-44 are canceled; claims 7, 9-11, 31-34, 38 are withdrawn; claims 1, 14 are amended; claims 1, 8, 13-14, 39 will be examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/11/2022 has been entered.

 Response to Arguments/Amendment
The replacement drawings are accepted.
The claim amendments have alleviated the previous claim objection to claim 1. 
The previous claims rejection under 35 USC 112 (b) have been withdrawn in light of remarks on page 8-9 and amendment to claim 14.
Applicant's arguments with respect to the rejection under 35 USC § 102 have been fully considered. However, upon further consideration, a new ground(s) of rejection is made. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, 8, 13-14, 39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second coupling member includes a clutch" in lines 18-19. It is unclear from the specification indicated that “the second coupling member 20 includes a second friction element 32. Here the second coupling member 20 is formed by a friction25 clutch C; wherein 32 and C pointed at the same clutch 32” as shown in Fig.1. Therefore, by claiming “second coupling member including a second friction element” in line 11 and “the second coupling member includes a clutch” in line 18-19 which contradicts with the specification and drawings. Examiner suggests amending “the second coupling member is a clutch".
Claims 8, 13-14, 39 are also rejected due to their dependency from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 13-14, 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onomura (US 2012/0053011).
Onomura (Fig.3) discloses: 
Claim 1: a transmission system for a vehicle having an input (Fig.3, 42) arranged for connection to a drive source (2), and an output (17; see ¶[0135]) arranged for connection to a load (axle wheels 4), and comprising: a transmission (Fig.3, 1) comprising 
a first input shaft (45), a first output shaft (50) connected to the output (17), and a first speed transforming gear (49a, 50a, 51, 52, 46d) connecting the first input shaft and the first output shaft, and 
a second input shaft (43), a second output shaft (46) connected to the output (17), and a second speed transforming gear (43a, 46a, 47) connecting the second input shaft and the second output shaft,
 a first coupling member (8 and B) including a first friction element (B), the first coupling member having a first section (8s) which is directly connected to the input (42), and a second section (8c) which is directly connected to the first input shaft (45) of the transmission, and
 a second coupling member (C1) including a second friction element (plate of C1), the second coupling member having a third section (outer element) which is connected to the input (42), and a fourth section (inner element) which is connected to the second input shaft (43) of the transmission, and
a further coupling member (SR) located between the first (45) and second input shaft (43)
wherein the first and/or second speed transforming gears (43a,46a, 47 or 49a, 50a, 51, 52, 46d) are axially positioned between the first friction element (B) and the second friction element (C1) (as shown in Fig.3).
wherein the first coupling member (8, B) includes a planetary gear set (8) comprising at least three rotational members, the first friction element is a friction brake (B) and the second coupling member includes a clutch (C1 is friction clutch); 
wherein second coupling member (C1) is positioned at a front end (right side) of the transmission at the side of the drive source (2), and the first coupling member (B) is positioned at the opposite side (left side) of the transmission (see Fig.3); and
wherein the further coupling member (SR) is arranged to directly couple the first input shaft (45) and the second input shaft (43) (¶ [0143])

Claim 13: wherein the first speed transforming gear includes a reverse transmission gear (49a, 51).

Claim 14: wherein the first or second speed transforming gear includes a transmission gear (50) coupled to the reverse transmission gear (¶ [0144]).

Claim 39: a vehicle (¶[0002], hybrid vehicle) including a transmission system according claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onomura (US 2012/0053011).
Claim 8: Onomura discloses the claimed invention except for “a rotational member of the planetary gear set is directly connected to a gear wheel of the first or second speed transforming gears”. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to reverse the construction of shaft 49 with shaft 43 (see Fig. below) since it appears the invention would perform the same way and equally well as Onomura described. Also, it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. See also, MPEP § 2144.04, which states: In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).


    PNG
    media_image1.png
    258
    734
    media_image1.png
    Greyscale


Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lee (US 20130337972) discloses transmission having input (input from motor); output (16); first input shaft (8 or 10); second input shaft (10 or 8); first output shaft (out1 or out2); second output shaft (out2 or out1) see Fig.12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILLIAN T NGUYEN/Examiner, Art Unit 3659 


/DAVID R MORRIS/Primary Examiner, Art Unit 3659